Citation Nr: 1127991	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

As an introductory matter, the Board observes that the Veteran appears to have raised an implicit claim for service connection for tinnitus.  As that claim has not yet been developed for appellate review, it is referred to the RO for the appropriate action.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900 (c) (2010). 38 U.S.C.A. § 7107 (a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to any aspect of his military service, including his treatment for otitis media and tympanic membrane perforation and his exposure to acoustic trauma.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2010).  

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In this case, the Veteran contends that his hearing loss had its onset during his period of active service, when he underwent treatment for an ear infection and a perforated tympanic membrane.  Additionally, the Veteran asserts that the in-service noise exposure he incurred as a jet engine mechanic contributed to his current hearing problems.  In support of his claim, the Veteran has submitted January 2010 written statements from two former service members who profess to have known him during his periods of in-service ear disease and noise exposure.  

The Veteran is competent to report that he incurred acoustic trauma in service.  Similarly, his fellow ex-service members are competent to provide an account of noise exposure that the Veteran demonstrated in their presence.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, their collective account is corroborated by the Veteran's service personnel records, which confirm that he served in a military occupational specialty (jet engine mechanic) that is traditionally associated with noise exposure.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur, and concludes that he was exposed to acoustic trauma while on active duty.  The Veteran's in-service noise exposure supports his contention of the incurrence of hearing loss during active duty.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disorder to an in-service injury.

The Veteran's service medical records show that, on his October 1965 service entrance examination, he did not report any history of hearing problems.  Nor were any such problems shown on audiological testing, which yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
-5
LEFT
10
5
5
NA
-5

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.

The Veteran's subsequent service medical records confirm that, in May and July 1968, he was treated for an ear infection (otitis media) and a perforated tympanic membrane, respectively.  Significantly, on both occasions, the Veteran's symptoms responded well to treatment and he recovered without apparent complication.  His service medical records are otherwise negative for any complaints or clinical findings of ear problems.  Moreover, none were reported during his November 1969 separation examination.  Although the Veteran now maintains that he was not afforded audiological testing on separation, the record shows that such testing was, in fact, administered.  Specifically, the results of that testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
0
LEFT
15
15
0
10
10

In the absence of any subjective or objective findings of hearing loss on separation, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2010).  

While the Veteran now asserts that he has experienced ongoing hearing loss since leaving service, he acknowledges that he did not seek treatment for that disorder for many decades after his military discharge.  Nevertheless, he now maintains that he delayed seeking treatment and filing a claim for service connection because he did not realize hearing loss was a service-connectable disorder for VA purposes.

The first pertinent post-service clinical evidence of record is a January 2008 audiology consultation report in which the Veteran denied any prior history of ear disease or surgery, vertigo, or past hearing aid use.  At that time, he complained of hearing difficulties, which were most pronounced in situations involving large groups and significant background noise.  While the Veteran reported exposure to acoustic trauma in service, he also acknowledged a history of post-service occupational and recreational exposure.  Contemporaneous otoscopic testing was negative for any abnormalities.  However, audiological testing revealed high frequency sensorineural hearing loss, which was more pronounced in the right ear than in the left.  Additionally, that testing showed that the Veteran retained good speech discrimination, bilaterally.  

Upon completion of the evaluation, the January 2008 VA audiologist determined that the Veteran's demonstrated right ear hearing loss rendered him only a "marginal candidate for amplification" in that ear, and that his less significant left ear hearing loss did not warrant the use of any hearing aid.  Significantly, the audiologist did not relate the Veteran's sensorineural hearing loss to his in-service treatment for ear disease and noise exposure, or to any other aspect of his military service.  Nor has any other VA or private clinician.

The record thereafter shows that the Veteran was afforded an October 2008 VA examination in which he recounted his treatment for ear disorders while on active duty and his history of in-service and post-service acoustic trauma.  While the Veteran acknowledged the use of hearing protection during his period of active service, he denied having such protection in his civilian occupation, which also entailed significant noise exposure.  In terms of current symptoms, the Veteran reiterated his complaints of general difficulty hearing, particularly in the presence of crowds and significant amounts of background noise.  He also reported chronic ringing in his ears.

Audiological testing yielded diagnoses of sloping normal to severe sensorineural hearing loss in the left ear and sloping normal to moderately severe sensorineural hearing loss in the left ear.  However, the October 2008 VA examiner concluded that the Veteran's bilateral hearing loss was less likely than not related to his period of active service.  As a rationale for that opinion, the VA examiner noted that he had reviewed the Veteran's entire claims folder, including his service and post-service medical records.  Moreover, the VA examiner observed that, while the Veteran's overall hearing thresholds had declined slightly in service, his hearing had remained well within normal limits at the time of his military discharge.  That examiner further noted that, following his separation from service, the Veteran had incurred many years of civilian occupational noise exposure without the benefit of hearing protection.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and  skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as  adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2008 VA opinion is the most probative and persuasive evidence of record.  It was based on the examiner's thorough and detailed examination of the Veteran and a review of his pertinent medical history, and the examiner provided a rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Further, there are no other contrary competent medical opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's hearing loss claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the preponderance of the evidence does not support a finding in favor of granting service connection for the Veteran's bilateral hearing loss.  On the contrary, the preponderance of the evidence weighs against such a finding as the October 2008 VA examiner specifically determined that it was less likely than not that the Veteran's reported in-service acoustic trauma caused or contributed to his current hearing disorder and that opinion carries great probative weight.  Moreover, the Veteran has not presented any competent evidence linking his current hearing loss to his in-service otitis media and perforated tympanic membrane, which were both shown to have resolved by the time of his November 1969 separation examination.  

The Board recognizes that the Veteran now contends that the evidence of record shows a continuity of symptoms after discharge that supports his hearing loss claim.  However, no disabling hearing loss was noted on the Veteran's separation examination and the first post-service clinical evidence of such problems is dated in January 2008, more than 38 years after his discharge from active duty.  Moreover, the Veteran has expressly denied any history of treatment for hearing loss prior to his January 2008 VA audiological consultation.  In view of the lengthy period without complaints, diagnoses, or treatment related to hearing disorders, there is no evidence of a continuity of symptomatology, and that weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is mindful of the Veteran's explanation that he delayed seeking treatment and filing a service connection claim for hearing loss because he was unaware that the disorder was subject to VA compensation.  While the Board has no reason to doubt the sincerity of the Veteran's assertions in this regard, it nonetheless observes that ignorance of the VA's governing laws and regulations does not excuse a claimant from taking requisite action in support of his claim.  Morris v. Derwinski, 1 Vet. App. 261 (1991) (Veteran's failure to adequately pursue a claim for service connection is not excusable on grounds of his alleged ignorance of regulatory requirements).  Accordingly, the Board has no discretion but to consider the long time gap between the Veteran's military discharge and his initial complaints of hearing loss as a factor against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current hearing disorder. The October 2008 VA examiner's opinion, which the Board considers highly probative and persuasive, expressly indicates that the Veteran's bilateral hearing loss is less likely than not related to any in-service acoustic trauma.  Moreover, despite taking note of the Veteran's in-service treatment for otitis media and perforated tympanic membrane, the VA examiner declined to relate the Veteran's current hearing loss to either of those two conditions, or to any other aspect of his active service.  Accordingly, the Board finds that direct service connection for hearing loss is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service such that presumptive service connection may be granted. 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's contentions, and those of his fellow ex-service members, that he has a long history of hearing loss, which first became noticeable in service.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  Moreover, as previously discussed, the Board finds that the Veteran and his fellow ex-service members have submitted competent evidence of in-service noise exposure and treatment for otitis media and a perforated tympanic membrane.  Further, the Veteran is competent, as a layperson, to give evidence about the hearing loss and related symptoms that he has experienced during active service.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the Veteran's current contention that his hearing loss first became apparent in service is inconsistent with the service separation examination report in which he expressly denied any hearing problems while on active duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran is competent to testify as to the presence of current hearing problems and his lay statements and testimony in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his current symptoms to service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is related to any in-service acoustic trauma or to any other aspect of his military service, to include treatment for ear infection and tympanic membrane perforation.  Therefore, the Board concludes that hearing loss was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA sent correspondence in November 2007 and a rating decision in March 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. VA has also obtained a medical examination in relation to the Veteran's claim and afforded him the opportunity to testify at a Board hearing, which he voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


